LatimeR, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
My associates and I reach agreement on the second issue, for the post-trial review was clearly sufficient in all material respects. However, the discussion *291of the first issue concerning certain comments of trial counsel necessitates that I once again travel part of the way alone.
The nub of prejudicial error found by my brothers is contained in the following statement made by trial counsel during his closing summation. For the convenience of the reader I quote this comment and the language immediately following:
“As to whether or not the accused had opportunity to obey, they pointed out — the defense has contended or implied that the accused was put in a status of arrest and taken into custody, which prevented him from obeying the order. Well, the only way for that to be a defense is for him to say that the reason he did not obey the order is because he didn’t have an opportunity as a result of being put in arrest. I think the evidence clearly indicates, and the witnesses so testified, that the accused had an opportunity to obey, that there was nothing to have prevented him from obeying the order, that is, if he disobeyed the order it was by refusing to act, and he refused prior to the time the Lieutenant ordered him into confinement, or ordered him to be taken into custody.”
In my separate opinion in United States v Endsley, 10 USCMA 255, 27 CMR 329, I cited Morrison v United States, 6 F 2d 809 (CA 8th Cir) (1925), concerning the possible effect of a statement made by the law officer during trial. The Morrison case set out a fair measuring rod to determine whether a particular instruction violates the rule against improper comment. The court there announced the proper test to be:
“. . . Was the language used manifestly intended to be, or was it of such character that the jury would naturally and necessarily take it to be a comment on the failure of the accused to testify?”
Thirty years later in Knowles v United States, 224 F 2d 168 (CA 10th Cir) (1955), the Morrison test was reaffirmed and the court went on to state:
. . It is not improper for the government to draw attention to the failure or lack of evidence on a point if it is not intended to call attention to the failure of the defendant to testify.”
When I view the questioned statement in the light of these well-reasoned authorities, I have serious res-ervations about a holding which categorically finds error in trial counsel’s closing argument. During trial, one of the prosecution witnesses had quoted the accused as having said, out of the hearing of those issuing the orders, that “he could not” comply with the command to report for KP. On the foundation of this minute scrap of testimony, together with accused’s subsequent confinement, trial defense counsel sought to build an argument that accused was prevented from obeying the order by the acts of his superiors, and therefore that noncompliance was excusable. His motion for a finding of not guilty was in part supported by this argument but, despite his ingenuity, there is absolutely nothing in the record supporting such a tenuous theory. To the contrary, the evidence shows the accused carried on a running conversation with the officer and noncommissioned officers, yet at no time did he say to them that it was impossible to comply with the order— either because he was confined or for any other reason. It was in this posture of the record that trial counsel voiced his remark. To my mind, the language must be strained to reach the interpretation set forth in the prevailing opinion. Just prior to argument, the law officer had informed the court-martial members that trial counsel could not comment on the failure of accused to testify, and there was no mention in the statement of the accused’s failure to become a witness in his own behalf. Therefore, I think the reasonable view is that the court-martial would interpret trial counsel’s contention to mean that at no time had accused ever claimed he could not obey because he was in arrest. This was certainly within the bounds of fair argument, for trial counsel may comment on an accused’s failure to in*292form the person giving the order that he cannot comply and had I been listening to his words during arguments, I would have been impressed in a manner similar to trial defense counsel. He heard the assertion and apparently concluded it was proper argument, for he made no objection to the statement. I have yet to be convinced that isolated comments — not inflammatory — which are lifted out of a complete argument, have an impact on a court adverse to an accused when the characters performing at the trial level are so unimpressed they remain silent. And even assuming the comment might have been misconstrued, had defense counsel registered an objection, I am certain the law officer could have taken appropriate action to cure any possible effect.
Still another reason compels belief that the reversal ordered by my associates is unwarranted. As noted in the base opinion, the rule of the Federal courts is that if evidence of guilt is “clear, convincing, and compelling,” misconduct of Government counsel does not justify reversal of conviction. Robbins v United States, 229 Fed 987 (CA 9th Cir) (1916); see also United States v Socony-Vacuum Oil, 310 US 150, 84 L ed 1129, 60 S Ct 811. To escape the force of this rule, my colleagues argue that with respect to Lieutenant All-gaier’s order, the witness’s use of the word “couldn’t” created a question of fact that had to be resolved by the court-martial. I cannot subscribe to such a view of the testimony, for in my opinion the record displays beyond any doubt a deliberate and willful disobedience by the accused, unimpaired by a doubtful self-serving conclusion which, at best, is subjective and without evidentiary support. Four witnesses stated that the accused flatly refused to obey the order with no mention of any alleged incapability. The fifth witness, who in his testimony used the word “couldn’t,” also stated in the course of questioning that the accused had told him “he wouldn’t do it.” With the record in such posture, I must conclude our compelling evidence rule demands that this issue be resolved against the accused.
For the reasons stated herein, I would affirm the decision of the board of review.